DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 15 are objected to because of the following informalities: The phrase “the OTI is indicative of a first one or more items being requiring a first storage temperature” will be interpreted as --the OTI is indicative of a first one or more items requiring a first storage temperature--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 22, it is noted that the conditional step of “obtaining order information associated with a likelihood of at least one order of items being placed for storage in the storage apparatus” may never occur. Claims 1, 11, and 22 do not positively recite the condition of “obtaining an order information associated with at least one order of items being placed for storage in the storage apparatus” as actually occurring, or as ever being required to occur, within the broadest reasonable interpretation. Since the recited “likelihood” condition needs not to be satisfied to meet the claims, the Examiner need not to present evidence establishing the obviousness of the conditional step of claims 1, 11, and 22 as it is not required to be performed under the broadest reasonable interpretation of the claims.
Regarding claims 3 and 13, it is noted that the conditional step of “determining the likelihood of at least one of the order(s) of items being placed in dependence on the historic order information” may never occur. Claims 3 and 13 do not positively recite the condition of “determining at least one of the order(s) of items being placed in dependence on the historic order information” as actually occurring, or as ever being required to occur, within the broadest reasonable interpretation. Since the recited “likelihood” condition needs not to be satisfied to meet the claims, the Examiner need not to present evidence establishing the obviousness of the conditional step of claims 3 and 13 as it is not required to be performed under the broadest reasonable interpretation of the claims.
Regarding claims 4 and 14, it is noted that the conditional step of “determining the likelihood of at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information” may never occur. Claims 4 and 14 do not positively recite the condition of “determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information” as actually occurring, or as ever being required to occur, within the broadest reasonable interpretation. Since the recited “likelihood” condition needs not to be satisfied to meet the claims, the Examiner need not to present evidence establishing the obviousness of the conditional step of claims 4 and 14 as it is not required to be performed under the broadest reasonable interpretation of the claims.
Regarding claims 1, 11, and 22, the term “maximally” is a relative term which renders the claims indefinite. The term “maximally” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This term renders claims 1, 11, and 22 indefinite because it is unclear what “maximally” is. See MPEP § 2173.05(d).
Claim 9 recites the limitations “wherein the determining the SCTS is performed in dependence on information indicative of a thermal cooling capacity…” and claim 8 recites “wherein the determining the SCTS is performed in dependence on information indicative of a thermal cooling capacity of one or more cooling units…” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claims 10 and 20 recite the limitation “the total number of lockable storage compartments” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitations “wherein the controller is arranged to determine the SCTS in dependence on information indicative of a thermal cooling capacity…” and claim 18 recites “wherein the controller is arranged to determine the SCTS in dependence on information indicative of a thermal cooling capacity of one or more cooling units…” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element.
Claim 22 recites the limitation “the plurality of storage compartments” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 5-8, 12, 15-18, and 21 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 21 recites the limitations “A storage apparatus having a plurality of lockable storage compartments wherein at least some of the storage compartments are temperature controlled, the storage apparatus comprising a controller”. The aforementioned limitations have already been disclosed in claim 11 and therefore, fail to further limit claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-9, 11-12, 15-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nashim et al. (WO2015114331A1, herein after referred to as Nashim).
Regarding claim 1, Nashim teaches a computer-implemented method (computer implemented process in paragraph [0174]) of controlling a storage apparatus (storage apparatus 10 Fig. 1(a)) having a plurality of lockable storage compartments (lockable storage spaces 22 Fig. 2(b)) wherein at least some of the storage compartments are temperature controlled (paragraph [0030]), the method comprising: obtaining storage compartment temperature information (determining locker availability based on suitable temperature see paragraph [0035]), SCTI, for at least some of the plurality of storage compartments, the SCTI being indicative of a temperature for each storage compartment (information regarding storage space vacancy and compartment temperature are used in assigning compartments see paragraph [0181]); obtaining order information associated with at least one order of items being placed for storage in the storage apparatus (paragraph [0032]), wherein the order information comprises order delivery information, ODI, indicative of a predicted delivery time for the order to the storage apparatus (delivery schedule in paragraph [0159]) and order temperature information, OTI, indicative of a required storage temperature for at least some of the items associated with the order (paragraph [0032]); determining a storage compartment temperature schedule (paragraph [0182]), SCTS, in dependence on the order information, wherein the SCTS is indicative of a temperature control schedule for the at least some of the plurality of storage compartments (paragraph [0182]), and wherein the SCTS is determined to utilize a predetermined storage capacity of the storage apparatus (allocate vacant or available compartments in paragraph [0182]), the predetermined storage capacity being selected as less than a physical number of the lockable storage compartments (it is understood that by mapping the availability of vacant compartments as disclosed in paragraph [0184], the predetermined storage capacity is less or equal to the number of lockers); and controlling the temperature of at least some of the plurality of storage compartments according to the SCTS (paragraph [0182]).
Regarding claim 2, Nashim teaches wherein obtaining the order information comprises receiving, from a remote computer system (central control system 100 Fig. 12(b)), a storage request (demand from the delivery center paragraph [0182]) indicative of the placement of at least one of the order(s) of items for storage in the storage apparatus (paragraph [0182]).
Regarding claims 5 and 15, Nashim teaches wherein the order information is associated with a plurality of items (one or more temperature sensitive items in paragraph [0032]) and the OTI is indicative of a first one or more items requiring a first storage temperature and a second one or more items requiring a second storage temperature (required storage temperature of each of the one or more temperature sensitive items in paragraph [0032]).
Regarding claim 6, Nashim teaches wherein the determining the SCTS is performed in dependence on information indicative of a time required (switchover time in paragraph [0182]) to change a temperature of the at least some of the plurality of storage compartments (paragraph [0182]).
Regarding claim 7, Nashim teaches comprising determining an ambient temperature (paragraph [0013]) proximal to the storage apparatus, wherein the time required to change the temperature of the at least some of the plurality of storage compartments is determined in dependence on the ambient temperature (paragraph [0182]).
Regarding claim 8, Nashim teaches wherein the determining the SCTS is performed in dependence on information indicative of a thermal cooling capacity (paragraph [0159]) of one or more cooling units (a refrigeration unit is provided for each of the locker modules in paragraph [0105]) for cooling the at least some of the plurality of storage compartments.
Regarding claim 9, Nashim teaches wherein the determining the SCTS is performed in dependence on information indicative of the thermal cooling capacity (paragraph [0159]) and an ambient temperature proximal to the storage apparatus (paragraph [0018] where ambient temperature is taken into consideration with the cooling process).
Regarding claim 11, Nashim teaches a controller (control system 100 Fig. 12(a)) for a storage apparatus (storage apparatus 10 Fig. 12(a)) having a plurality of lockable storage compartments (lockable storage spaces 22 Fig. 2(b)) wherein at least some of the storage compartments are temperature controlled (paragraph [0030]), the controller being arranged to: obtain storage compartment temperature information, SCTI (status information in paragraph [0181]), for at least some of the plurality of storage compartments (paragraph [0181]), the SCTI being indicative of a temperature for each storage compartment (paragraph [0181]); obtain order information (order delivery in paragraph [0188]) associated with at least one order of items being placed for storage in the storage apparatus (paragraph [0188]), wherein the order information comprises order delivery information, ODI, indicative of a predicted delivery time (delivery schedule in paragraph [0159]) for the order to the storage apparatus and order temperature information, OTI, indicative of a required storage temperature for at least some of the items associated with the order (paragraph [0032]); determine a storage compartment temperature schedule, SCTS, in dependence on the order information (paragraph [0182]), wherein the SCTS is indicative of a temperature control schedule for the at least some of the plurality of storage compartments (paragraph [0182]), and wherein the SCTS is determined to utilize a predetermined storage capacity of the storage apparatus (allocate vacant or available compartments in paragraph [0182]), the predetermined storage capacity being selected as less than a physical number of the lockable storage compartments (it is understood that by mapping the availability of vacant compartments as disclosed in paragraph [0184], the predetermined storage capacity is less or equal to the number of lockers); and control the temperature of at least some of the plurality of storage compartments according to the SCTS (paragraph [0182]).
Regarding claim 12, Nashim teaches wherein the controller is arranged to obtain the order information by receiving, from a remote computer system (it is understood that the online order disclosed in paragraph [0188] can be done through a remote computer i.e. a user’s computer), a storage request (order for a delivery in paragraph [0188]) indicative of the placement of at least one of the order(s) of items for storage in the storage apparatus (paragraph [0188]).
Regarding claim 16, Nashim teaches wherein the controller is arranged to determine the SCTS in dependence on information indicative of a time required (switchover time in paragraph [0182]) to change a temperature of the at least some of the plurality of storage compartments (paragraph [0182]).
Regarding claim 17, Nashim teaches wherein the controller is arranged to determine an ambient temperature (paragraphs [0013] and [0022]) proximal to the storage apparatus, wherein the time required to change the temperature of the at least some of the plurality of storage compartments is determined in dependence on the ambient temperature (paragraphs [0022] and [0182]).
Regarding claim 18, Nashim teaches wherein the controller is arranged to determine the SCTS in dependence on information indicative of a thermal cooling capacity (paragraph [0159]) of one or more cooling units (a refrigeration unit is provided for each of the locker modules in paragraph [0105]) for cooling the at least some of the plurality of storage compartments.
Regarding claim 19, Nashim teaches wherein the controller is arranged to determine the SCTS in dependence on information indicative of a thermal cooling capacity (paragraph [0159]) and an ambient temperature proximal to the storage apparatus (paragraph [0018] where ambient temperature is taken into consideration with the cooling process).
Regarding claim 21, Nashim teaches a storage apparatus (storage apparatus 10 Fig. 12(a)) having a plurality of lockable storage compartments (lockable storage spaces 22 Fig. 2(b)) wherein at least some of the storage compartments are temperature controlled (paragraph [0030]), the storage apparatus comprising a controller (control system 100 Fig. 12(a)).
Regarding claim 22, Nashim teaches a computer-readable data storage medium (computer-readable memory in paragraph [0174]) storing computer-readable instructions (computer programming instructions in paragraph [0174]) which, when executed by one processor (paragraph [0174]), perform a method (paragraph [0035]) comprising steps of: obtaining storage compartment temperature information (determining locker availability based on suitable temperature see paragraph [0035]), SCTI, for at least some of the plurality of storage compartments, the SCTI being indicative of a temperature for each storage compartment (information regarding storage space vacancy and compartment temperature are used in assigning compartments see paragraph [0181]); obtaining order information associated with at least one order of items being placed for storage in the storage apparatus (paragraph [0032]), wherein the order information comprises order delivery information, ODI, indicative of a predicted delivery time for the order to the storage apparatus (delivery schedule in paragraph [0159]) and order temperature information, OTI, indicative of a required storage temperature for at least some of the items associated with the order (paragraph [0032]); determining a storage compartment temperature schedule (paragraph [0182]), SCTS, in dependence on the order information, wherein the SCTS is indicative of a temperature control schedule for the at least some of the plurality of storage compartments (paragraph [0182]), and wherein the SCTS is determined to utilize a predetermined storage capacity of the storage apparatus (allocate vacant or available compartments in paragraph [0182]), the predetermined storage capacity being selected as less than a physical number of the lockable storage compartments (it is understood that by mapping the availability of vacant compartments as disclosed in paragraph [0184], the predetermined storage capacity is less or equal to the number of lockers); and controlling the temperature of at least some of the plurality of storage compartments according to the SCTS (paragraph [0182]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nashim.
Regarding claims 10 and 20, Nashim teaches the invention as described above but fails to explicitly teach wherein the predetermined storage capacity is selected as between 70 and 90% of a total number of lockable storage compartments.
Regarding claim 10, the prior art device, in its normal and usual operation, would necessarily perform the claimed method. Thus, the method claimed will be considered to be anticipated by and/or obvious over the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
Regarding claim 20, Nashim does, however, teach mapping the availability of vacant compartments (paragraph [0184]). Therefore, the predetermined storage capacity is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a predetermined storage capacity selected between 70 and 90% of a total number of lockable storage compartments.
Therefore, since the general conditions of the claim, i.e. a controller that can determine the number of vacant lockable lockers, was disclosed in the prior art by Nashim, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a controller along with a predetermined storage capacity that is selected between 70 and 90% of a total number of lockable storage compartments. Furthermore, the range of 70% to 90% is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nashim in view of Richard Hsu (WO2018183844, herein after referred to as Hsu).
Regarding claim 3, Nashim teaches the invention as described above but fails to explicitly teach wherein obtaining the order information comprises: obtaining historic order information associated with a plurality of historic orders of items for storage in the storage apparatus, and determining at least one of the order(s) of items being placed in dependence on the historic order information.
However, Hsu teaches wherein obtaining the order information comprises: obtaining historic order information associated with a plurality of historic orders of items for storage in the storage apparatus (paragraph [054]), and determining at least one of the order(s) of items being placed in dependence on the historic order information (paragraph [047]) to allow a consumer to access previous orders as well as track order status thereof.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of Nashim to include obtaining the order information comprises: obtaining historic order information associated with a plurality of historic orders of items for storage in the storage apparatus, and determining at least one of the order(s) of items being placed in dependence on the historic order information in view of the teachings of Hsu to allow a consumer to access previous orders as well as track order status thereof.
Regarding claim 13, Nashim teaches the invention as described above but fails to explicitly teach wherein the controller is arranged to obtain the order information by: obtaining historic order information associated with a plurality of historic orders of items for storage in the storage apparatus, and determining at least one of the order(s) of items being placed in dependence on the historic order information.
However, Hsu teaches wherein the controller (mobile device in paragraph [047] corresponds to the controller of Nashim) is arranged to obtain the order information by: obtaining historic order information (Fig. 5C) associated with a plurality of historic orders (Fig. 5C) of items for storage in the storage apparatus, and determining at least one of the order(s) of items being placed in dependence on the historic order information (paragraph [047]) to allow a consumer to access previous orders as well as track order status thereof.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the controller of Nashim to include a controller arranged to obtain the order information by: obtaining historic order information associated with a plurality of historic orders of items for storage in the storage apparatus, and determining at least one of the order(s) of items being placed in dependence on the historic order information in view of the teachings of Hsu to allow a consumer to access previous orders as well as track order status thereof.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nashim in view of Hsu and in further view of McHale et al. (US20170363349A1, herein after referred to as McHale).
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach wherein the historic order information comprises historic weather information indicative of weather conditions associated with the plurality of historic orders; and wherein obtaining the order information comprises: obtaining predicted weather information; and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information.
However, McHale teaches wherein the historic order information comprises historic weather information (historic weather paragraph [0015]) indicative of weather conditions associated with the plurality of historic orders (data obtained from similar previous deliveries in paragraph [0015]); and wherein obtaining the order information comprises: obtaining predicted weather information (forecasted weather in paragraph [0015]); and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information (historic data including previous deliveries and historic weather conditions are accounted for see paragraph [0015]) to improve the storage conditions of the products.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the method of the combined teachings to include a historic order information that comprises historic weather information indicative of weather conditions associated with the plurality of historic orders; and wherein obtaining the order information comprises: obtaining predicted weather information; and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information in view of the teachings of McHale to improve the storage conditions of the products.
Regarding claim 14, the combined teachings teach the invention as described above but fail to explicitly teach wherein the historic order information comprises historic weather information indicative of weather conditions associated with the plurality of historic orders; and wherein the controller is arranged to obtain the order information by: obtaining predicted weather information; and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information.
However, McHale teaches wherein the historic order information (historic data see paragraph [0015]) comprises historic weather information (paragraph [0015]) indicative of weather conditions associated with the plurality of historic orders (paragraph [0015]); and wherein the controller (control system 100 Fig. 1 corresponds to the controller of Nashim) is arranged to obtain the order information by: obtaining predicted weather information (forecasted weather in paragraph [0015]); and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information (paragraph [0015]) to improve the storage conditions of the products.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the apparatus of the combined teachings to include a historic order information that comprises historic weather information indicative of weather conditions associated with the plurality of historic orders; and wherein the controller is arranged to obtain the order information by: obtaining predicted weather information; and determining at least one of the order(s) of items being placed further in dependence on the historic weather information and the predicted weather information in view of the teachings of McHale to improve the storage conditions of the products.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/            Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/            Primary Examiner, Art Unit 3763